Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/14/2020 and 08/31/2021 are being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “rotating device” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
In page 6, 11: guide pillar stand should read 10: guide pillar stand.  
Appropriate correction is required.

Claim Objections
Claim 1 objected to because of the following informalities: 
-	Clamp (23) should read clamp (19)
-	Chunk (7) should read sample rack (7)
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,3-4,6,8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Term “micro-vibration” in claim 1 is unclear, what is “micro” (displacement amplitude of the vibrations?) and it’s also unclear what units the “micro” applies to (e.g. is it micrometers?) rendering claim indefinite.
The terms "high frequency" and “high purity” in claim 1 is a relative term which renders the claim indefinite.  The terms high frequency" and “high purity” are not defined by the claim, 
Remaining claims are rejected at least based on their dependency to claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  

Claims 1, 3-4, 6,8,10 is/are rejected under 35 U.S.C. 103 as being unpatentable over LI, CN 103454210 A, in view of OGAWARA TAKASHI et al.  (JP 2006082162 A,” OGAWARA”), Amusin (US 20160040936 A1), SU (CN 85200621 U), JONCZYK (US 20180119309 A1), JIN (CN 203858170 U), and SHIBAYAMA (JP 2017033846 A).
.
Regarding claim 1, LI in figs. 1-5 discloses an experimental device for cavitation corrosion of liquid metal, comprising a stand (e.g., not labeled stand in figures 3 and 5) , and a lifting device (e.g., fig.3-including lifting table17 and C) separately arranged on the stand (not labeled), wherein a heating device (fig.2 heating element 11, cavity 8, and temperature measuring element 12) for experimental use is arranged ; the heating device (11,8,12), comprises a heating furnace (11,8) arranged, and a crucible (fig.2 glass lined 14 of cavity 8) used for receiving the sample (fig.2 sample shown with sample holder20) is arranged inside the heating furnace (11,8): a furnace lid (7) with a sealing ring (fig.2 5-e.g.¶0019) is arranged above the heating device (11,8); a stirring mechanism ([0040]- missing device 3,10,16) is arranged on the furnace lid (7); the stirring mechanism (3,10,16)  is connected to a chunk (not labeled but sample and chunk shown as 20 in FIG.2) below the furnace lid (7); the furnace lid (7) disconnected (¶0041- rotating rod 10 passes through hole on cover 7 meaning 7 is disconnected from 16,17)to the lifting and rotating device (17,C) ; the lifting device (17, C) can control the movement of the furnace lid (7) so that the sample (20) is placed in the heating device (11,8,12); the lifting device (17, C), the stirring mechanism (16,10), the heating device (8,11,12) and connected to a control system (13), respectively; and, a corrosion experiment is carried out by adjusting the temperature of the heating device (13); the lifting (lifting motor 
LI fails to disclose  a high frequency micro-vibration device, a heating device for experimental use is arranged on the vibration device; a high-purity silicon nitride crucible, a clamp (19) disconnected below the chuck, and the clamp (19) is connected to a sample (6); rotating device, a rotating device can control the movement of the furnace lid  the vibration device are connected to a control system, a guide sleeve (12): a speed reducer holder (14) a speed reducer (16) is arranged on the speed reducer holder (14 ) and the speed reducer (16) is connected to one end of a lead screw (11) and the other end of the leadscrew (11) runs through a nut (13) a coupler (20) through the clamp (19): and the vibration device comprises a vibration platform (4)- the vibration platform (4) is arranged on the stand (1): a vibrator (2) is arranged below the vibration platform (4).

OGAWARA in Figs.1-3 teaches a high frequency micro-vibration device (2 and 4 are high frequency vibration generators and 2b and 4b vibrators) for cavitation corrosion (e.g.¶0015- a vibrating body is formed by interposing a liquid on the surface of a material to be modified, which is composed of a substance made of a metal or a non-metal and surface modification method for imparting a peening effect to the material to be modified by a cavitation  ) of liquid metal.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use OGAWARA‘s vibrator or cavitation inducer for LI’s experimental device for corrosion of liquid metal. One of ordinary skill in the art would know a complete study of complete research and simulation of erosion and wear failure for industrial applications should include both erosion and cavitation effects to improve the accuracy of experimental devices.
Amusin in Figs.1-3 teaches a heating device (1, 2, 5) for experimental use is arranged on the vibration device (9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have heating device arranged on the vibration device as taught by Amusin for LI’s device. One of ordinary skill in the art would have been motivated to make this modification in order to increase stability and improve safety of system.
SU in fig.3 teaches a clamp disconnected below the chuck (43, 44, 9), and the clamp is connected to a sample (17, 7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use clamps to connect to sample as taught by SU for LI’s sample holder. One of ordinary skill in the art would have been motivated to make this modification in order to increase the security of different elements of sample and sample holder.

JONCZYK teaches in in ¶011 a high-purity silicon nitride crucible (for furnaces to retain hot molten temperatures).


JIN teaches in Figs.1-3 and ¶0022 using elements such as (3 Elastic coupling), (6 Upper mounting plate), (7 Support frame), (8 Connecting sleeve), (10, lower mounting plate), (12, turntable upper cover), (13, turntable lower cover), (14, test piece), (16, Bolts), (20, plug).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use elements such as coupler, nut, screw, sleeves and platforms as taught by JIN for LI’s device.  One of ordinary skill in the art would know parts such as nut and screw and couplings are used to connect different elements and when there is vibrator to produce bubbles there need platforms and stands sleeves to secure the rest of device from vibrations.
SHIBAYAMA in fig.1-2 teaches a rotating device (fig 2 1a) can control the movement of the lid (1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use rotating device of SHIBAYAMA for Li’s furnace lid. One of ordinary skill in the art would have been motivated to make this modification in order to improve security and more reliable furnace lid.

Regarding claim 3, LI discloses the crucible is of a cylindrical cavity structure; and, a lower end of the cavity is closed, and a sealed end cover with a central circular hole is provided at an upper end thereof (fig.2 glass lined 14 of cavity 8).
Regarding claim 4, LI discloses a temperature detector (12) connected to the control system is arranged on the furnace lid (7).
Regarding claim 6, LI fails to disclose the speed reducer is connected to the control system, and the speed reducer is connected with a hand wheel.
Regarding claim 8, LI discloses upper side of the furnace lid (7); the stirring motor (16) the sample rack (sample holder 20) is arranged on a lower side of the furnace lid (7); and, three slots are formed at clamping positions of the sample rack (sample holder 20).

 Regarding claim 10, LI fails to disclose an air damper is arranged between the vibration platform and the stand.
OGAWARA in Figs.1-3 teaches air dampers 14 and 15 arranged between the vibration platform and the stand.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use OGAWARA’s dampers to damp vibrations to LI’s device. One of ordinary skill in the art would know if vibrator is used for generating bubbles and cavitation, dampers damp the unnecessary vibration to the device and improve the security and stability of apparatus.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187. The examiner can normally be reached 9:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FATEMEH NIA
Examiner
Art Unit 2856



/FATEMEH ESFANDIARI NIA/Examiner, Art Unit 2856                                                                                                                                                                                                        
/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856